Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brad Schepers on 06 April 2021.
The application has been amended as follows: 
Rejoin claims 15-17, 22, 23, 31, and 32
Claim 15, line 3: delete “in a first direction” and insert --between the first angular orientation and the second angular orientation--
Claim 16, line 1: delete “of claim 13” and insert --of claim 15--
Claim 17, lines 1-2: delete “a helical surface” and insert --the helical surface--
Claim 23, line 3: delete “from an open position to a closed position” and insert --between the first angular orientation and the second angular orientation--
Claim 31, line 2: delete “a helical surface” and insert --the helical surface--
Claim 32, line 3: delete “in a first direction” and insert --between the first angular orientation and the second angular orientation--
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or fairly suggest the lock assemblies as claimed in independent claims 1, 11, and 21 of the instant application, the apparatus as claimed in independent claim 13 of the instant application, or .
Regarding claims 1, 11, 13, 18, and 21, the prior art of record, including combinations of Chang (US 7571941), Park (WO 2009107890), and Marttinen (US 6223572), discloses lock assemblies relevant to the claimed invention, but fails to teach each and every limitation of the claims. Specifically regarding claim 1, the prior art fails to teach a lock assembly wherein rotation of a screw between a first angular orientation and a second angular orientation causes sliding engagement between a portion of the screw and an inner housing along a helical surface in addition to the other claimed structural elements and functions of the claim. Specifically regarding claim 11, the prior art fails to teach a lock assembly having an outer balance spring and an inner balance spring positioned as claimed in addition to the other structural elements and functions of the claim. Specifically regarding claims 13 and 21, the prior art fails to teach a lock assembly wherein rotation of an elongated rod between a first angular orientation and a second angular orientation causes sliding engagement between a [lever] handle and an inner housing along a helical surface in addition to the other claimed structural elements and functions of the claims. Specifically regarding claim 18, the prior art fails to teach a method requiring the claimed structure and steps, including slidingly engaging a portion of a handle with a helical surface formed on an inner housing during rotation of the handle. One of ordinary skill in the art would not find it obvious to modify the lock assemblies of the prior art to be structured and to function as claimed in the instant application without the use of impermissible hindsight and/or destroying the references. Therefore, the prior art of record does not disclose the lock assemblies of claims 1, 11, or 21; the apparatus of claim 13; or the method of claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine M Mills whose telephone number is (571) 272-8322.  The examiner can normally be reached from Monday - Thursday, 7:30 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/CHRISTINE M MILLS/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        April 6, 2021